              Case 2:20-mj-00274-VCF Document 13 Filed 06/22/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                        2:20-mj-00274-VCF
      vs.                                                ORDER
6     ENGELS MARCELINO,
7                          Defendant.
8

9           Before the court is the Motion to Modify Conditions of Pretrial Release (ECF NO. 12).
10          Accordingly,
11          IT IS HEREBY ORDERED that any opposition on the Motion to Modify Conditions of Pretrial
12   Release (ECF NO. 12) must be filed on or before June 29, 2020. No reply needed.
13          DATED this 22nd day of June, 2020.
                                                               _________________________
14
                                                               CAM FERENBACH
15                                                             UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25
